              Case 2:20-cr-00169-RAJ Document 40 Filed 04/13/21 Page 1 of 2




 1
                                                                  HON. RICHARD A. JONES
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     UNITED STATES OF AMERICA,                     )   NO. CR 20-169 RAJ
 8                                                 )
                    Plaintiff,                     )
 9                                                 )   AMENDED ORDER PERMITTING
               v.                                  )   THE DEPOSIT OF FUNDS INTO
10                                                 )   THE REGISTRY OF THE COURT
     BAOKE ZHANG,                                  )   (LCR 67(a))
11                                                 )
                                                   )
12                                                 )
                    Defendant.
                                                   )
13
14          THIS MATTER, having come before the court on Defendant Baoke Zhang’s
15   motion for an order permitting the deposit of $6,500 into the Registry of the Court in
16   accordance with LCR 67(a), and having considered the record and no opposition from
17   the government, the court finds as follows:
18          On March 25, 2021, Mr. Zhang dropped into the court clerk’s drop box a check

19   in the amount of $6,500 without an order permitting the deposit. Without an order
     authorizing the deposit, the Registry will refuse to accept the check. In this case, the
20
     cashier receipted the money into an “overpayment” line to be returned if no order
21
     authorizing the deposit is entered by Friday April 16, 2020.
22
            To track the funds with the instant case, the court ORDERS that the Registry of
23
     the Court shall permit the deposit in accordance with LCR 67(a). The Registry of the
24
     Court shall deposit the $6,500 into an interest-bearing account in accordance with the
25   guidelines set up by the Administrative Office of the Court and tracked with the instant
26   case. Furthermore, the Registry of the Court shall provide a receipt of the deposited

                                                                 FEDERAL PUBLIC DEFENDER
       AMENDED ORDER AUTHORIZING                                    1601 Fifth Avenue, Suite 700
       DEPOSIT OF FUNDS                                               Seattle, Washington 98101
       (Baoke Zhang; CR 20-169 RAJ) - 1                                          (206) 553-1100
              Case 2:20-cr-00169-RAJ Document 40 Filed 04/13/21 Page 2 of 2




     funds, upon request, to the defendant. Finally, the clerk shall deduct from the income
 1
     earned on the investment a fee as prescribed by the Judicial Conference of the United
 2
     States and set by the Director of the Administrative Office of the Court.
 3
 4
            DATED this 13th day of April, 2021.
 5
 6
 7
                                                      A
                                                      The Honorable Richard A. Jones
 8                                                    United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       AMENDED ORDER AUTHORIZING                                   1601 Fifth Avenue, Suite 700
       DEPOSIT OF FUNDS                                              Seattle, Washington 98101
       (Baoke Zhang; CR 20-169 RAJ) - 2                                         (206) 553-1100
